Citation Nr: 0429669	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  00-24 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
gunshot wound to the left leg.   

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the right leg.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from March 1943 to 
February 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board notes that in November 2001 the veteran submitted a 
request that his wife be appointed as a custodian of his VA 
affairs.  That request was signed on the veteran's behalf.  
The VA medical records do reflect that the veteran currently 
is elderly and suffers from dementia.  The issue of 
competency is referred to the RO for appropriate action.  

The Board notes that the veteran's wife submitted a letter to 
the White House in January 1965 requesting assistance in a 
disability claim based on a gunshot wound to the veteran's 
leg.  That claim was forwarded to the New York City RO in 
March 1965.  That RO replied that a claim had not been 
received, and recommended that one be submitted for VA 
consideration.  However, a formal claim was not thereafter 
submitted by the veteran or any authorized representative 
prior to April 1999.  


FINDINGS OF FACT

1.  Current residuals of a gunshot wound to the left leg are 
not shown to be related to service or to any in-service 
occurrence or event.
 
2.  Current residuals of a shell fragment wound to the right 
leg are not shown to be related to service or to any in-
service occurrence or event.




CONCLUSIONS OF LAW

1.  Chronic residuals of a gunshot wound to the left leg were 
not incurred or aggravated in-service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2003).

2.  Chronic residuals of a residuals of a shell fragment 
wound to the right leg were not incurred or aggravated in-
service.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.326.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit all 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA has fulfilled these requirements in this case in a March 
2001 VCAA letter, which appropriately notified the veteran 
what VA would do and what the appellant must do in 
furtherance of his claim, and informed him of what would be 
required for his claim to be granted.  In a June 2004 
supplemental statement of the case, the veteran was also 
requested to submit any evidence in his possession.

In a November 2000 VA Form 9 the veteran requested a video 
conference hearing before the Board.  In January 2004, he 
withdrew this request and requested a hearing before an RO 
hearing officer.  That hearing was scheduled for June 2004.  
Yet, despite issuing appropriate notice to the veteran of 
that hearing at his last known address of record, he failed 
to appear.  He has not since requested an additional hearing.
 
In October 1999, the RO received a reply to a request for 
military medical records from the National Personnel Records 
Center (NPRC), but learned that the veteran's records were 
not available, and that they may have been destroyed by fire.  
The fact that the service medical records are not available 
is not fatal to the veteran's claim.  Smith v. Derwinski, 2 
Vet. App. 147 (1992).  The veteran can submit alternative 
evidence associating the claimed disorders to service.  VA 
does have a heightened duty to assist the veteran in the 
development of his claim.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  Service separation records have been 
associated with the claims folder.  

As the veteran suffers from nonservice connected dementia, 
the RO contacted his wife by telephone in September 2001.  
She related that he had been treated at the VA Medical Center 
(VAMC) in New York City.  This conversation was in reference 
to records of post-service treatment for claimed gunshot 
wounds.  In July 2001, the RO received a reply that there was 
no documentation of the veteran having been treated at the 
New York City VAMC.  A note attached to the reply record 
stated that while the New York City, New York VAMC was not 
opened until 1954, records of a 7th Avenue New York City VAMC 
were transferred to that location.  Hence, New York City VAMC 
records of treatment of the veteran for alleged gun shot 
wounds have been requested, and a negative reply is 
documented in the claims folder.  Further, inquiry was made 
to the Dorn VAMC, in Columbia, South Carolina, for records of 
the veteran's reported treatment at the New York City VAMC.  
In June 2001, the Dorn VAMC reported that there was no data 
regarding any treatment at the New York City VAMC.  The Board 
is satisfied that all reasonable channels have been 
exhausted, and there remains no reasonable possibility of 
obtaining records of the alleged 1940's treatment for gunshot 
wounds at the New York City VAMC.  

Records of recent treatment at the Dorn VAMC have been 
obtained and associated with the claims folder.  The veteran 
was also afforded a VA muscles examination in May 2003.  

Although the RO provided the veteran a VA examination in May 
2003, that examiner did not address the question of a nexus 
between the veteran's active duty service and residuals of 
either a left leg gunshot wound or a right leg shell fragment 
wound.  The Court has interpreted 38 U.S.C.A. § 5103A as 
requiring VA to obtain a medical opinion in any compensation 
claim in which the veteran provides medical evidence of a 
current disability, lay evidence of an in-service disease or 
injury, and lay evidence of continuing symptomatology since 
service.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
The Court implied that an opinion in this situation is 
necessary, regardless of the contradictory evidence of record 
regarding an in-service disease or injury or any finding 
regarding the credibility or probative value of the veteran's 
statements.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Federal Circuit 
noted that the regulation, unlike the statute, contained a 
requirement that the claimant establish that he has suffered 
an event, injury, or disease in service in order to trigger 
VA's obligation to provide a VA medical examination or obtain 
a medical opinion.  The Federal Circuit found that the 
regulation properly filled a gap left in the statute.  The 
Federal Circuit referenced a preceding section of the 
statute, 38 U.S.C.A. § 5103A(a)(2), which indicates that VA 
is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The Federal Circuit found that, 
if the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

Hence, in this case, as discussed below, because there is no 
competent evidence of residuals of a gunshot wound to the 
left leg or residuals of a shell fragment wound to the right 
leg in service, and there is no evidence that the veteran 
engaged in combat with the enemy, there is no reasonable 
possibility that a current medical opinion could cure those 
deficiencies by establishing the existence of the events 
causative of a gunshot wound or shell fragment wound in 
service.  Paralyzed Veterans of America, et. al.  Because 
that is the case, there was no duty to obtain a current 
opinion addressing the question of a nexus between service 
and current residuals of a gunshot wound to the left leg and 
residuals of a shell fragment wound to the right leg.  

The claims folder contains December 2003 letters from Lisa K. 
Wilson, M.D., and private physical therapist Wayne H. Barth.  
While these letters note a history of gunshot wounds, their 
treatment did not begin until 2001.  Thus, there is no 
reasonable possibility that recent treatment records would 
address the etiology of the veteran's claimed left leg 
gunshot wound residuals and right leg shell fragment wound 
residuals and military service performed over 50 years 
earlier.  Any opinion offered would be based on a history 
provided by the appellant himself, and hence, would not be 
probative.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Hence, there is no duty on the part of the VA to obtain those 
records.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction or 
regional office (RO) decision on a claim for VA benefits.  
Any deficiency in timely VCAA notice has been cured in this 
case by the RO's subsequent issuance of appropriate VCAA 
notice in the December 2001, development, and by the RO's 
June 2004 issuance of an supplemental statement of the case 
with consideration of all the evidence of record.  While the 
VCAA notice was not issued in the chronological manner 
contemplated by the Pelegrini Court, a notice error such as 
this does not necessarily result in prejudice to the 
appellant, particularly since the veteran has been afforded 
ample notice and opportunity to develop his claim with VA 
assistance.  While the veteran's January 2004 written request 
for an RO hearing included his statement that he would be 
submitting additional evidence, he has not subsequently 
submitted any such additional evidence and did not appear for 
the hearing scheduled in June 2004, as noted.  The Board 
notes in this regard that "[T]he duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To the extent that VA may have failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Claims for Service Connection 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As noted above, the veteran's service medical records are 
reported by the NPRC to be unavailable, and they are 
otherwise not of record.  Also as discussed above, though it 
was contended that the veteran was treated for his bilateral 
lower extremity wound residuals at the New York City VAMC 
shortly after service, exhaustive queries have resulted in 
finding no records of treatment at that facility.  

The veteran's period of service was confirmed as from March 
1943 to February 1946.  His service separation form WD-AGO 
Form 53-55 informs that he did not receive any wounds in 
action.  That form records service with the 221st Port 
Company as a winch operator.  Overseas duties consisted of 
service in the Asiatic Pacific Theater from December 1943 to 
January 1946.  An Army Separation Qualification Record 
confirms that he had three months of basic training, followed 
by thirty-one months of work as a winch operator.  This 
record elaborates that the veteran's tasks involved operating 
and maintaining winches for the loading and unloading of 
ships.  There is no service record verifying any combat 
service by the veteran, or documenting the claimed in-service 
lower extremity wounds.  

There are no post-service VA medical treatment records 
supportive of the veteran's claims.  Recent Dorn VAMC 
treatment records are of record, but they do not show 
treatment for any lower extremity wound residuals, or include 
an opinion addressing the etiology of any clinically manifest 
wound residuals.  

At a May 2003 VA muscles examination to address any residuals 
of the alleged in service wounds, the examiner noted that the 
veteran suffered from dementia and was a very poor historian.  
The veteran's wife was present at the examination, but she 
related that she was not with the veteran during service.  
She nonetheless informed the examiner that the veteran was 
wounded by shrapnel in the right knee, and by a gunshot wound 
to the left anterior distal thigh, both during service.  The 
veteran related that he had right knee surgery, but he could 
not recall when or the nature of the surgery.  Physical 
examination revealed a hypertrophic, one-by-three centimeter 
scar over the anterior knee which was very superficial and 
did not appear to involve underlying muscle.  The left lower 
extremity had a one-by-one centimeter gunshot wound to the 
anterior left thigh.  The VA physician did not address the 
etiology of any scars.  

In a December 2003 letter, Lisa K. Wilson, M.D., informed 
that the veteran had been under her care since June 2001.  
Dr. Wilson noted that the veteran's wife reported a history 
of gunshot wounds to both knees.  But Dr. Wilson provided no 
opinion addressing the etiology of any lower extremity wound 
residuals.  Because the history of gunshot wounds noted in 
the letter was not enhanced by medical comments, it is no 
better than a statement by the veteran's wife.  LeShore.  As 
a lay person, the veteran's wife is not competent to offer 
medical opinions; where the determinative issue involves a 
medical diagnosis.  Rather, competent medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The claims folder also contains a December 2003 letter from 
Wayne H. Barth, a private physical therapist who notes 
generally that the veteran has a history of gunshot wounds.  
Again, however, this is a recitation of a provided lay 
history, unenhanced by medical opinion as to the etiology of 
those wounds.  Hence, this statement is not probative 
evidence of the etiology of the claimed wound residuals.  
LeShore.  

It is well to note that both December 2003 letters do not 
even suggest that the claimed wounds occurred in service.  
Hence, even if the historical statements were admissible to 
address etiology of the claimed wounds, they do not support 
the claims on appeal because they do not address find a link 
to service.  It is true that a lay witness detailing his 
recollection of the veteran being shot would be admissible as 
supportive of his claim.  The veteran's wife has conceded, 
however, that she was not witness to inservice events, and no 
other lay witness has been presented to document the claimed 
inservice incurrence of the injuries at issue.  Hence, the 
Board has not sought to clarify the veteran's wife's 
statements regarding etiology of the claimed wound residuals 
because she lacks personal knowledge of their etiology.  

To review, the VA examiner in May 2003 noted that the veteran 
is a very poor historian due to dementia.  The appellant's 
wife contends that the veteran suffered a gunshot wound to 
the left leg and a shell fragment wound to the right leg 
during his period of service from March 1943 to February 
1946, though she concedes that she was not with the veteran 
at the time he served, and does not know what transpired in 
service to have resulted in those wounds.  She is only aware, 
as related to the May 2003 examiner, that he has had 
difficulties with his bilateral lower extremities for many 
years.  Hence, in this case the Board is left without even 
the usual contention by the veteran regarding events in 
service which are to be associated with current disabilities.  
Thus circumstantial evidence, such as it exists in this case, 
must be relied upon to formulate the Board's opinion.  

The veteran does not contend, and available service records 
do not show that he engaged the enemy in combat.  
Consequently, he is not entitled to the presumptions afforded 
to veterans who so engaged the enemy.  See 38 U.S.C.A. § 
1154(b) (West 2002).

The absence of any service record indicating that the veteran 
was wounded in either lower extremity, and service separation 
records indicating that the veteran was a winch operator in 
service and was not wounded in action, all weigh against the 
claims.  

There is no evidence of any causal link between the veteran's 
period of service and current lower extremity wound 
residuals.  There is also no competent medical evidence of a 
continuity of symptoms relating any in-service wound 
residuals to any current disability.  There is a 50 year 
lapse in time between the veteran's service and the first 
medical notice of these residuals documented within the 
claims file.  Service duties as a winch operator in the 
Asiatic Pacific Theater were unlikely to have exposed the 
veteran to conditions resulting in those injuries.  He did 
not engage in combat, and available service records clearly 
state that the veteran was not wounded in action.  There is 
no competent evidence that the injuries were sustained in 
service.   Accordingly, the preponderance of the evidence is 
against the claims of entitlement to service connection.  The 
benefits sought on appeal are therefore, denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a left leg gunshot wound, 
and for right leg shell fragment wound residuals is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



